Order entered August 4, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00422-CV

                            ALAN D. GERTNER, IRA, Appellant

                                               V.

                         HQZ PARTNERS, L.P., ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-03044-H

                                           ORDER
       We REINSTATE this appeal.

       In an order dated July 24, 2015, the Court abated this appeal to allow the trial court to

make any additional or amended findings of fact and conclusions of law. On July 30, 2015, a

supplemental clerk’s record was filed containing the trial court’s July 27, 2015 order denying

appellant’s request for additional or amended findings of fact and conclusions of law.

       Appellant’s brief is due THIRTY DAYS from the date of this order.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE